On Petition for a Rehearing.
Niblack, J.
In the case of State, ex rel., v. Levi, 99 Inch 77, which was decided since the opinion in this case was announced, it was held that a loan of the common school fund made by a county auditor to himself was a breach of his official bond, for which an action might be immediately prosecuted, but that a mortgage executed by the auditor to secure such a loan is not void, but voidable only, at the option of those having a supervisory control of such fund; that such a mortgage may, both as to the auditor and those claiming under him, be resorted to and enforced as a means of reimbursing the school fund, looking only to the auditor and his sureties for any deficiency which may remain after the mortgaged land has been exhausted. The conclusion thus reached may now be regarded as the accepted law of this State on the subject to which it relates.
As each county is held liable for the preservation of so much of the common school fund as is, or may have been, entrusted to its care (R. S. 1881,.section 4326),it follows that every county occupies the relation of a surety to the State for the skill and good faith of its officers who stand charged with the management and control of its share of that fund. When, therefore, a county reimburses the common school fund on account of some loss, or supposed loss, resulting from the mismanagement of some one or more of its officers, it does so as a surety for the preservation of the fund, and becomes thereby subrogated to all the securities held by, or in the name of, the State as an indemnity against such loss. Whether, therefore, the county reimbursed the school fund in this case was quite immaterial as a defence, since, in any event, the county is entitled to have the mortgage foreclosed in the name of the State, on the relation of its auditor, and to have the proceeds applied to the reimbursement of the proper fund under its control.
The petition for a rehearing is overruled.